Citation Nr: 0947471	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-39 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for inflamed lymphatic 
nodules.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for residuals of a left 
inguinal hernia, status post herniorrhaphy with lymph node 
resection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to March 
2000 and from October 2003 to July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which, inter alia, denied the 
enumerated issues.  

This matter was previously before the Board in January 2008, 
at which time it remanded the issues currently on appeal for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate action.

As support for his claims, the Veteran provided testimony at 
a hearing before RO personnel in May 2008.  The transcript of 
the hearing has been associated with the claims file and has 
been reviewed.


FINDINGS OF FACT

1.  There is no medical evidence of any current disorder of 
the lymphatic nodules.

2.  There is no medical evidence of a current diagnosis of a 
skin disorder.

3.  There is medical evidence that the Veteran has residuals 
of a left inguinal hernia, status post herniorrhaphy with 
lymph node resection, in the form of a scar.

4.  There is no evidence of any left inguinal hernia in 
service or for many years after service.

5.  There is no evidence that the Veteran's left inguinal 
hernia, status post herniorrhaphy with lymph node resection, 
is related to his military service.


CONCLUSIONS OF LAW

1.  Inflamed lymphatic nodules were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

3.  Residuals of a left inguinal hernia, status post 
herniorrhaphy with lymph node resection, were not incurred in 
or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in October 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Further, an August 2007 letter from the RO further advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in August 2007, after issuance of the initial 
unfavorable AOJ decision in May 2006.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
October 2005, followed by subsequent VCAA and Dingess notice 
in August 2007, the RO readjudicated the claim in an SSOC 
dated in May 2009.  Thus, the timing defect in the notice has 
been rectified.  In any event, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claims.  As such, 
the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  The Veteran and 
his representative also have submitted several statements in 
support of his claims.  Further, he was provided with an 
opportunity to provide testimony before RO personnel in 
support of his claim.  Finally, in a June 2009 SSOC notice 
response, the Veteran indicated that he has no other 
information or evidence to submit.  Therefore, there is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its January 2008 remand.  Specifically, the 
RO was instructed to schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing) 
as requested by the Veteran in a letter dated in September 
2007.  The Veteran later requested a hearing before RO 
personnel instead of a Travel Board hearing).  The Board 
finds that the RO has complied with these instructions by 
scheduling the Veteran with a hearing before RO personnel in 
May 2008.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


A.  Inflamed Lymphatic Nodules

In this case, the Veteran contends that he incurred inflamed 
lymphatic nodules during active duty and they were found 
shortly after he completed his active service.  See notice of 
disagreement (NOD) dated in May 2006 and RO hearing 
transcript dated in May 2008.  

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, post-service treatment records from VA reveal 
that the Veteran underwent left inguinal hernia repair in 
June 2005, during which procedure inflamed femoral lymph 
nodes were found and removed.  However, subsequent treatment 
records show no indications of current inflamed lymph nodes, 
other pathology of the lymph nodes, or residuals thereof.  
Further, a VA examination of lymphatic disorders in November 
2005 found no evidence of malignant lymphoma.  See VA 
examination report dated in November 2005.  In this regard, 
although the Veteran is competent to state that he suffered 
symptoms of inflamed lymphatic nodules, there must be 
competent medical evidence where the determinative issue 
involves medical causation or a medical diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, absent 
evidence of any current disorder of lymphatic nodules, 
service connection cannot be granted.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of inflamed lymphatic nodules, he 
is not competent to render an opinion as to the medical 
etiology of any current symptoms he experiences, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


B.  Skin Disorder

The Board now turns to analysis of the evidence regarding the 
Veteran's alleged skin disorder, which he asserts was caused 
by anthrax vaccinations he received.  See notice of 
disagreement (NOD) dated in May 2006 and RO hearing 
transcript dated in May 2008.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, no post-service treatment records show 
a current diagnosis of a skin disorder.  Although the Veteran 
complained of a recurrent skin rash in August 2005, no other 
treatment records show any complaints of, or treatment for, a 
skin disorder.  See VA treatment record dated in August 2005.  
Further, a VA general examination in November 2005 found no 
evidence of dermatitis or allergic reaction.  See VA 
examination report dated in November 2005.  Thus, although 
the Veteran is competent to state that he suffered symptoms 
of a skin disorder, there must be competent medical evidence 
where the determinative issue involves medical causation or a 
medical diagnosis.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, absent evidence of any 
current skin disorder, service connection cannot be granted.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a skin disorder, he is not 
competent to render an opinion as to the medical etiology of 
any current symptoms he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.


C.  Residuals of a Left Inguinal Hernia, Status Post 
Herniorrhaphy with Lymph Node Resection

Finally, the Board turns to analysis of the evidence 
regarding the Veteran's left inguinal hernia, status post 
herniorrhaphy with lymph node resection, which he asserts 
began in service.  See notice of disagreement (NOD) dated in 
May 2006 and RO hearing transcript dated in May 2008.  

As discussed above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, post-service treatment records show that the 
Veteran underwent a left herniorrhaphy for an inguinal hernia 
in June 2005.  See VA treatment record dated in June 2005.  A 
VA examination in November 2005 also indicated a scar due to 
a left inguinal herniorrhaphy.  See VA examination report 
dated in November 2005.  Thus, there is sufficient evidence 
of current residuals of a left inguinal hernia, status post 
herniorrhaphy with lymph node resection.  Consequently, the 
determinative issue is whether this disability is somehow 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In service, STRs reveal no evidence of complaints, or 
treatment for, any hernia or symptoms thereof.  The Veteran 
also failed to report any inguinal hernia or any 
symptomatology on his post-deployment health assessment in 
June 2004, one month prior to discharge from active duty.  
Thus, despite the Veteran's assertions that he began 
experiencing symptoms of an inguinal hernia during service, 
his lay statements are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
inguinal hernia during service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

Post-service, treatment records associated with the claims 
file indicate that the Veteran first complained of inguinal 
pain and a bulging mass in his proximal femoral area in June 
2005, when he underwent a left inguinal herniorrhaphy.  See 
VA treatment record dated in June 2005.  In November 2005, 
the Veteran underwent a VA examination, which revealed a scar 
due to a left inguinal herniorrhaphy.  See VA examination 
report dated in November 2005.  However, subsequent treatment 
records show no complaints of, or treatment for, any residual 
of his left inguinal herniorrhaphy.  Thus, service connection 
may not be established based on chronicity in service or 
post-service continuity of symptomatology for residuals of a 
left inguinal hernia, status post herniorrhaphy with lymph 
node resection.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.     
  
As to a nexus between the Veteran's current residuals of a 
left inguinal hernia, status post herniorrhaphy with lymph 
node resection, and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d 1351; 
Maggitt, 202 F.3d 1370.  Specifically, no post-service 
medical records obtained by VA or submitted by the Veteran 
link his current residuals of a left inguinal hernia, status 
post herniorrhaphy with lymph node resection, to service; 
these medical reports simply do not in any way associate the 
hernia disorder with his military service.  Furthermore, the 
November 2005 VA examiner also was silent with regard to a 
nexus between the Veteran's hernia disorder and his military 
service.  Finally, during his visit to the VA medical center 
(VAMC) for his inguinal hernia in June 2005, the Veteran 
reported that he noticed the hernia three days prior to the 
visit.  See VA treatment report dated in June 2005.  This 
statement is contrary to his assertions throughout the appeal 
process that he began to feel discomfort due to his inguinal 
hernia during service.  

Thus, as a whole, post-service medical records provide no 
evidence to support the Veteran's claim for service 
connection for residuals of a left inguinal hernia, status 
post herniorrhaphy with lymph node resection, as they reveal 
residuals of a left inguinal hernia, status post 
herniorrhaphy with lymph node resection, that began well 
after discharge from service with no connection to service.

The Board emphasizes that, while the Veteran is competent to 
state that he has experienced symptoms associated with his 
residuals of a left inguinal hernia, status post 
herniorrhaphy with lymph node resection, over time, he is not 
competent to render an opinion as to the medical etiology of 
his current residuals of a left inguinal hernia, status post 
herniorrhaphy with lymph node resection, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for inflamed lymphatic nodules is denied.

Service connection for a skin disorder is denied.

Service connection for residuals of a left inguinal hernia, 
status post herniorrhaphy with lymph node resection, is 
denied.





____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


